Title: From George Washington to Brigadier General Enoch Poor, 18 November 1778
From: Washington, George
To: Poor, Enoch


  
    Dr sir
    Head Qrs [Fredericksburg, N.Y.] Novr 18: 1778
  
Since writing to you yesterday, I received a Letter from Colo. Bland, advising me that the Van of the Convention Troops were at Enfield on the 13th and would reach Sharon to night—also that proper arrangements had been made & Militia escorts assembled for conducting them to the North river. As matters are so circumstanced & the Troops much more forward in their advance than I expected, I think it best to countermand my instructions to you of yesterday; and that they should come on under the care of Colonel Bland & the Militia provided for the purpose. You however will put your Brigade in motion with it’s baggage and Artillery—and proceed to Fish Kill by the shortest route, with as much expedition as you can, without injuring your Men, where you will receive further orders from Major Genl McDougal. I am Dr sir with great regard & esteem Yr Most Obedt servant.
